Name: 2009/781/EC: Commission Decision of 22Ã October 2009 amending Decision 2009/379/EC setting the amounts which, pursuant to Council Regulations (EC) NoÃ 1782/2003, (EC) NoÃ 378/2007, (EC) NoÃ 479/2008 and (EC) NoÃ 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure
 Type: Decision
 Subject Matter: EU finance;  agricultural policy;  regions and regional policy;  budget
 Date Published: 2009-10-23

 23.10.2009 EN Official Journal of the European Union L 278/60 COMMISSION DECISION of 22 October 2009 amending Decision 2009/379/EC setting the amounts which, pursuant to Council Regulations (EC) No 1782/2003, (EC) No 378/2007, (EC) No 479/2008 and (EC) No 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure (2009/781/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Commission Decision 2009/379/EC (2) sets the amounts which, pursuant to Articles 10(2) and 143d of Council Regulation (EC) No 1782/2003 (3), Article 4(1) of Council Regulation (EC) No 378/2007 (4), Article 190a of Council Regulation (EC) No 1234/2007 (5) and Articles 9(1), 10(3), 134 and 135 of Council Regulation (EC) No 73/2009 (6) are made available to the European Agricultural Fund for Rural Development (EAFRD), as well as the amounts available for European Agricultural Guarantee Fund (EAGF) expenditure. (2) Article 136 of Regulation (EC) No 73/2009 allows Member States to transfer to EAFRD from the financial year 2011 an amount calculated in accordance with Article 69(7) of Regulation (EC) No 73/2009 instead of having recourse to Article 69(6)(a) of the same Regulation. (3) The amounts available for transfer have been calculated and fixed in Annex III to Commission Regulation (EC) No 639/2009 of 22 July 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards specific support (7). (4) Germany and Sweden have decided to make use of Article 136 of Regulation (EC) No 73/2009. (5) Commission Decision 2008/788/EC of 3 October 2008 fixing the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 (8) has been repealed and replaced by Commission Decision 2009/780/EC (9) in order to take into account the decision taken by Portugal not to apply voluntary modulation for calendar year 2009. (6) Decision 2009/379/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article The Annex to Decision 2009/379/EC is replaced by the text set out in the Annex to this Decision. Done at Brussels, 22 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 117, 12.5.2009, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 95, 5.4.2007, p. 1. (5) OJ L 299, 16.11.2007, p. 1. (6) OJ L 30, 31.1.2009, p. 16. (7) OJ L 191, 23.7.2009, p. 17. (8) OJ L 271, 11.10.2008, p. 44. (9) See page 59 of this Official Journal. ANNEX ANNEX (EUR million) Budget year Amounts made available for EAFRD Net balance available for EAGF expenditure Article 10(2) of Regulation (EC) No 1782/2003 Article 143d of Regulation (EC) No 1782/2003 Article 9(1) of Regulation (EC) No 73/2009 Article 134 of Regulation (EC) No 73/2009 Article 135 of Regulation (EC) No 73/2009 Article 136 of Regulation (EC) No 73/2009 Article 4(1) of Regulation (EC) No 378/2007 Article 190a(2) of Regulation (EC) No 1234/2007 2007 984 22 44 753 2008 1 241 22 362 44 592 2009 1 305,7 22 424 40,66 44 886,64 2010 1 867,1 22 397 82,11 44 777,79 2011 2 095,3 22 484 51,6 403,9 122,61 44 437,59 2012 2 355,3 22 484 51,6 372,3 122,61 44 685,19 2013 2 640,9 22 484 51,6 334,9 122,61 44 917,99